 

Exhibit 10(2)

 

 

STOCK OPTION AGREEMENT

 

pursuant to the

 

HESS CORPORATION

2017 LONG-TERM INCENTIVE PLAN

 

 

*  *  *  *  *

 

Optionee:

 

First and Last Name

Grant Date:

 

Grant Date

Number of Shares of Common

Stock Subject to such Option:

 

# of shares

Per Share Exercise Price of Option:

Grant Price

        

 

*  *  *  *  *

 

 

THIS STOCK OPTION AGREEMENT (this "Agreement"), dated as of the Grant Date
specified above, is entered into by and between Hess Corporation, a Delaware
corporation (the "Corporation"), and the Optionee specified above, pursuant to
the Hess Corporation 2017 Long-Term Incentive Plan, as in effect and as amended
from time to time (the "Plan"); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Corporation to grant the stock option provided for herein to
the Optionee as an inducement to remain in the employment of the Corporation
(and/or any Subsidiary), and as an incentive for increased effort during such
employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

 

1.Incorporation By Reference; Document Receipt.  This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly not intended to apply to the grant of the
option hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if each were expressly set forth mutatis
mutandis herein.  Any capitalized term not defined in this Agreement will have
the same meaning as is ascribed thereto under the Plan.  The Optionee hereby
acknowledges receipt of a prospectus describing the Plan and the Awards
thereunder and that the Optionee has read it carefully and fully understands its
content.  In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan will control.

 

2.Grant of Options.  As of the Grant Date specified above, the Corporation
hereby grants to the Optionee non-qualified stock options (each, an “Option” and
collectively, the “Options”) to acquire from the Corporation at the Per Share
Exercise Price specified above for such Option the aggregate number of shares of
the Common Stock of the Corporation specified above for such Option (the “Option
Shares”).  The Options are not to be treated as (and are not intended to qualify
as) incentive stock options within the meaning of Section 422 of Code.

 

3.No Rights as Stockholder or to Cash Payments Equivalent to Dividends.  Prior
to the acquisition of the Option Shares upon the exercise of any Option, neither
the Optionee nor any other person will become the beneficial owner of the Option
Shares underlying the Option, nor have any rights as a stockholder with respect
to any such Option Shares and will not be entitled to receive a cash payment or
other distribution with respect to such Option Shares.


 

--------------------------------------------------------------------------------

-2-

 

 

4.Exercise of this Option.

 

4.1Unless the exercisability of any Option is accelerated under the terms of the
Plan or this Agreement, all Options not theretofore terminated will become
exercisable as follows: (i) one-third of the Option Shares (rounded to the
nearest whole number of shares) will become exercisable on the first anniversary
of the Grant Date (ii) one-third of the Option Shares (rounded to the nearest
whole number of shares) will become exercisable on the second anniversary of the
Grant Date and (iii) the remainder of the Option Shares will become exercisable
on the third anniversary of the Grant Date.

 

4.2Unless earlier terminated in accordance with the terms of the Plan or this
Agreement, all Options will expire and no longer be exercisable upon the tenth
anniversary of the Grant Date (the “Expiration Date”).

 

4.3In no event will any Option be exercisable for a fractional share of Common
Stock.

 

4.4If the Optionee remains employed by the Corporation or any of its
Subsidiaries through the Expiration Date, the Options may be exercised to the
extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the
Common Stock is then listed.  Thus if the Expiration Date is not a trading day,
then the last day the Stock Options may be exercised is the last trading day
preceding the Expiration Date.

 

5.Method of Exercise and Payment.  Once exercisable, an Option may be exercised
in whole or in part by the Optionee by delivering to the Secretary of the
Corporation or his designated agent (who, for so long as the Corporation
maintains a “cashless exercise” program and the Optionee exercises and sells
Option Shares through such program, shall be the administrator of such program)
on any business day (the "Exercise Date") a notice, in such manner and form as
may be required by the Corporation, specifying the number of the Option Shares
the Optionee then desires to acquire (the "Exercise Notice").  The Exercise
Notice will be accompanied by payment of the aggregate Per Share Exercise Price
applicable to such Option for such number of the Option Shares to be acquired
upon such exercise.  Such payment will be made in cash, by personal or certified
check, bank draft or money order payable to the order of the Corporation or, if
permitted by the Committee (in its sole discretion) and applicable law, rule or
regulation, by delivery of, alone or in conjunction with a partial cash or
instrument payment, (a) Shares already owned by the Participant for at least six
months, or (b) some other form of payment acceptable to the Committee.  To the
extent permitted by law, the Committee may also allow the Optionee to
simultaneously exercise an Option and sell the Shares thereby acquired pursuant
to a "cashless exercise" arrangement or program, selected by and approved of in
all respects in advance by the Committee.  Payment instruments will be received
by the Corporation subject to collection.  The proceeds received by the
Corporation upon the exercise of any Option may be used by the Corporation for
general corporate purposes.  Any portion of an Option that is exercised may not
be exercised again.  Upon exercise in accordance with the terms of the Plan and
this Agreement, the Option Shares underlying the exercised portion of the Option
will be promptly delivered to the Optionee, except that for so long as the
Corporation maintains a “cashless exercise” program and the Optionee exercises
and sells Option Shares through such program, delivery of the proceeds of such
sale shall be made to a brokerage account maintained in the name of the Optionee
with the administrator of such program.

 

6.Termination and Forfeiture.

 

6.1Unless otherwise determined by the Committee, all Options will terminate in
accordance with Sections 6.2, 6.3 and 6.4 below, as the case may be.  In any
event, all Options will terminate upon the tenth anniversary of the Grant Date.

 

6.2Subject to any determination of the Committee pursuant to Section 6.01 of the
Plan, if an Optionee's employment with the Corporation or any Subsidiary
terminates for any reason (other than by reason of the Optionee's death,
disability or “Full Retirement” (as defined below) or “Early Retirement” (as
defined below), all Options, to the extent not exercisable on the date of any
such termination of employment, will be forfeited and cancelled by the
Corporation.  The Optionee's rights, if any, to exercise any exercisable portion
of any Option will terminate one-hundred-eighty (180) days after the date of any
termination of employment (other than by reason of


 

--------------------------------------------------------------------------------

-3-

 

 

the Optionee's death, disability, or Full or Early Retirement, but not beyond
the tenth anniversary of the Grant Date, and thereafter all Options will be
forfeited and cancelled by the Corporation.  For purposes of this Agreement,
“Full Retirement” means voluntary retirement after attaining at least age 65
with at least five years of continuous service with the Corporation or a
Subsidiary prior to the date of such retirement.  For purposes of this
Agreement, “Early retirement” means voluntary retirement after attaining at
least age 55 with at least ten years of continuous service with the Corporation
or a Subsidiary prior to the date of such retirement.

 

6.3If an Optionee's employment with the Corporation or any Subsidiary terminates
by reason of the Optionee's death, disability, or Full Retirement, the Optionee
(or, in the event of the Optionee’s death, the Optionee's estate, designated
beneficiary or other legal representative, as the case may be and as determined
by the Committee) shall have the right to exercise all Options at any time until
the tenth anniversary of the Grant Date.  The existence and date of the
Optionee's disability shall be determined by the Committee and any such
determination shall be conclusive.

 

6.4(a) Notwithstanding anything to the contrary in Section 6.2 above, if the
Optionee's employment with the Corporation or any Subsidiary terminates by
reason of the Optionee's Early Retirement, all Options to the extent exercisable
on the date of such Early Retirement shall remain exercisable until the tenth
anniversary of the Grant Date.

 

(b) Notwithstanding anything to the contrary in Section 6.2 above, if the
Optionee's employment with the Corporation or any Subsidiary terminates by
reason of the Optionee's Early Retirement, the Committee, in its sole
discretion, may (but is not obligated to) determine that (i) each Option to the
extent not exercisable at the time of any such Early Retirement will become
exercisable as to a proportionate number of underlying Option Shares based on
the number of calendar days elapsed (as of the date of such Early Retirement) in
the vesting period of such Option (or portion thereof), and (ii) each such
Option shall remain exercisable until the tenth anniversary of the Grant
Date.  Except for Options which have become exercisable as described in the
prior sentence, any Option to the extent not exercisable at the time of the
Optionee’s termination of employment by reason of Early Retirement will be
forfeited and cancelled by the Corporation.

 

6.5For the purposes of determining the dates on which Options may be exercised
following a termination of employment or death, disability, Full Retirement or
Early Retirement, the Stock Options may be exercised until the close of trading
(generally 4:00 p.m. New York time) on the last trading day falling within the
exercise period on the New York Stock Exchange or, if different, the principal
stock exchange on which the Common Stock is then listed.  Thus if the Option
would otherwise terminate on a day that is not a trading day, then the last day
the Options may be exercised is the last trading day preceding such termination
date.

 

7.Change of Control.  The Options are subject to acceleration of exercisability
and "cash-out" at the discretion of the Committee upon the occurrence of a
Change of Control, all as provided in and subject to Section 9 of the Plan.

 

8.Non-transferability.  The Options, and any rights or interests therein or
under this Agreement, may not be sold, exchanged, transferred, assigned or
otherwise disposed of in any way at any time by the Optionee (or any
beneficiary(ies) of the Optionee), except to an Immediate Family Member or to a
trust, partnership or limited liability corporation all of whose beneficiaries,
partners or members, as the case may be, are Immediate Family Members, or by
testamentary disposition by the Optionee or the laws of descent and distribution
or pursuant to Section 16 of this Agreement; provided, however, that to transfer
an Option to an Immediate Family Member or to an entity described above, such
Immediate Family Member or entity must agree, in a form acceptable to Committee,
to be bound by the terms of the Plan and this Agreement.  The Options may not be
pledged, encumbered or otherwise hypothecated in any way at any time by the
Optionee (or any beneficiary(ies) of the Optionee) and will not be subject to
execution, attachment or similar legal process.  Any attempt to sell, exchange,
pledge, transfer, assign, encumber or otherwise dispose of or hypothecate this
Option, or the levy of any execution, attachment or similar legal process upon
this Option, contrary to the terms of this Agreement and/or the Plan will be
null and void and without legal force or effect.  During the Optionee's
lifetime, the Options may be exercisable only by the Optionee or the Optionee's
legal representative, or if transferred to an Immediate Family Member or an
entity comprising Immediate Family Members as described above, by such Immediate
Family Member or entity.


 

--------------------------------------------------------------------------------

-4-

 

 

9.Entire Agreement; Amendment.  This Agreement (including the Plan incorporated
herein by reference) contains the entire agreement between the parties hereto
with respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter.  The Board has the right, in its sole
discretion, to amend, alter, suspend, discontinue or terminate the Plan, and the
Committee has the right, in its sole discretion, to amend, alter, suspend,
discontinue or terminate any or all of the Options or this Agreement from time
to time in accordance with and as provided in the Plan; provided, however, that
no such amendment, alteration, suspension, discontinuance or termination after
initial shareholder approval of the Plan may materially impair the previously
accrued rights of the Optionee under this Option without the consent of the
Optionee.  The Corporation will give written notice to the Optionee of any such
modification or amendment of this Agreement as soon as practicable after the
adoption thereof.  This Agreement may also be modified, amended or terminated by
a writing signed by both the Corporation and the Optionee.

 

10.Notices.  Any notice (other than an Exercise Notice) which may be required or
permitted under this Agreement will be in writing, and will be delivered in
person or via facsimile transmission, overnight courier service or certified
mail, return receipt requested, postage prepaid, properly addressed as follows:

 

10.1If the notice is to the Corporation, to the attention of the Secretary of
Hess Corporation, 1185 Avenue of the Americas, New York, New York 10036, or at
such other address as the Corporation by notice to the Optionee designates in
writing from time to time.

 

10.2If the notice is to the Optionee, at his or her address as shown on the
Corporation's records, or at such other address as the Optionee, by notice to
the Corporation, designates in writing from time to time.

 

11.Limitations; Governing Law.  Nothing herein or in the Plan will be construed
as conferring on the Optionee or anyone else the right to continue in the employ
of the Corporation or any Subsidiary.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.

 

12.Compliance with Laws.  The issuance of this Option (and the Option Shares
upon exercise of this Option) pursuant to this Agreement will be subject to, and
will comply with, any applicable requirements of any federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act and the respective
rules and regulations promulgated thereunder), rules of any exchange on which
the Common Stock is listed (including, without limitation, the rules and
regulations of the New York Stock Exchange), and any other law or regulation
applicable thereto.  The Corporation will not be obligated to issue this Option
or any of the Option Shares pursuant to this Agreement if any such issuance
would violate any such requirements, and if issued will be deemed void ab
initio.

 

13.Binding Agreement; Further Assurances.  This Agreement will inure to the
benefit of, be binding upon, and be enforceable by the Corporation and its
successors and assigns.  Each party hereto will do and perform (or will cause to
be done and performed) all such further acts and will execute and deliver all
such other agreements, certificates, instruments and documents as any party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.

 

14.Counterparts; Headings.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will constitute one and the same instrument.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and will not be deemed to be a part of this Agreement.

 

15.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder will be enforceable to the fullest extent permitted by law.

 

16.Beneficiary.  The Optionee may designate the beneficiary or beneficiaries to
exercise this Option (or to receive any Option Shares issuable hereunder) after
the death of the Optionee.  Such designation may be made




 

--------------------------------------------------------------------------------

-5-

 

 

by the Optionee on the enclosed beneficiary designation form and (unless the
Optionee has waived such right) may be changed by the Optionee from time to time
by filing a new beneficiary designation form with the Committee.  If the
Optionee does not designate a beneficiary or if no designated beneficiary(ies)
survives the Optionee, the Optionee's beneficiary will be the legal
representative of the Optionee's estate.

 

17.Tax Withholding.  Neither the exercise of any Option under this Agreement,
nor the issuance of any Option Shares thereunder, will be permitted or effected
unless and until the Optionee (or the Optionee's beneficiary(ies) or legal
representative) has made appropriate arrangements for the payment of any amounts
required to be withheld with respect thereto under all present or future
federal, state and local tax laws and regulations and other laws and
regulations.  Unless the Optionee otherwise elects or is prohibited by law, if
and for so long as the Corporation maintains a cashless exercise program and the
Optionee exercises and sells Option Shares through such program, payment of such
amounts will be made by deducting such amounts from the proceeds of such sale.

 

18.Terms of Employment.  The Plan is a discretionary plan.  The Optionee hereby
acknowledges that neither the Plan nor this Agreement forms part of his terms of
employment and nothing in the Plan may be construed as imposing on the
Corporation or any Subsidiary a contractual obligation to offer participation in
the Plan to any employee of the Corporation or any Subsidiary.  The Corporation
or any Subsidiary is under no obligation to grant further Options to the
Optionee under the Plan.  If the Optionee ceases to be an employee of the
Corporation or any Subsidiary for any reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum or other
benefit to compensate him for the loss of any rights under this Agreement or the
Plan.

 

19.Data Protection.  By signing this Agreement, the Optionee consents to the
holding and processing of personal data provided by the Optionee to the
Corporation for all purposes necessary for the operation of the Plan.  These
include, but are not limited to:

 

19.1Administering and maintaining Optionee records;

 

19.2Providing information to any registrars, brokers or third party
administrators of the Plan; and

 

19.3Providing information to future purchasers of the Corporation or the
business in which the Optionee works.




 

--------------------------------------------------------------------------------

-6-

 

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and you have also executed this Agreement and
acknowledged receipt of other related materials including the Plan prospectus,
all as of the Grant Date.

 

 

 

 

 

Hess Corporation

 

 

 

By

 

/s/ John B. Hess 

 

 

JOHN B. HESS

 

 

CHIEF EXECUTIVE OFFICER

 

 

Acknowledged and Agreed to:

 

 

___________________________

Signature

Acceptance Date

 

 

 

 

 